Fourth Court of Appeals
                                    San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-19-00763-CV

                   IN THE INTEREST OF B.P.S., H.R.S. and D.G.S., Children

                    From the 38th Judicial District Court, Medina County, Texas
                                 Trial Court No. 19-04-25687-CV
                            Honorable Kelley Kimble, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: February 3, 2021

DISMISSED FOR WANT OF JURISDICTION

           This appeal was docketed when the trial court clerk forwarded a document signed by

appellant entitled “Notice of Appeal.” In the document, appellant requests a de novo hearing of

an order entered by an associate judge in the underlying suit affecting the parent-child relationship.

The clerk’s record, however, contains an order signed by the district court reciting that appellant

subsequently “nonsuited” her request for a de novo hearing. Even construing the “Notice of

Appeal” document as a premature notice of appeal, the clerk’s record contains no final order or

judgment from which the appellant may appeal. Absent an appealable interlocutory order or final

judgment in writing, we have no jurisdiction over this appeal. See Ogletree v. Matthews, 262

S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann v. Har Con Corp., 39 S.W.3d 191, 195 (Tex. 2001);

Northeast Ind. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). We therefore issued an
                                                                                     04-19-00763-CV


order instructing appellant to show cause in writing within fifteen days why this appeal should not

be dismissed for lack of jurisdiction. Appellant failed to respond. Accordingly, we dismiss this

appeal for want of jurisdiction. See id. 42.3(a), (c). Costs of appeal are taxed against appellant.

                                                  PER CURIAM




                                                -2-